As indicated in the original opinion, the certificate to the transcript signed W.D. Greet, describes him as "Clerk of the El Paso County Court at Law" and states over the seal of the "El Paso County Court at Law" that the transcript contains the proceedings in that court. The fact that in some places in the record Greet signs the papers as Clerk of the County Court, will not be taken *Page 595 
as destructive of the judgment rendered by the County Court at Law as against the certificate and seal mentioned, fortified by the presumption that the County Court at Law would not have tried the case in the absence of jurisdiction. Without some affirmative information from the record that the case was not originally filed in the "El Paso County Court at Law," the presumption that it was so filed cannot be challenged for the first time on appeal against the record as presented here.
The motion is overruled.
Overruled.